This is an original proceeding in habeas corpus. Petitioner alleges he is unlawfully restrained by the sheriff of Comanche county; that he is indicted in Navarre county, Tex; and that the Governor's warrant of this state has been issued to arrest and deliver petitioner to the state of Texas. Among other things, petitioner alleges his prosecution in the state of Texas is not in good faith, but is to enforce the collection of a debt. On the petition and the exhibits attached, this court declined to issue a writ of habeas corpus, but did issue a rule to show cause. The sheriff of Comanche county, respondent, in answer thereto, stated he holds petitioner under the Governor's warrant for delivery to the agent for the state of Texas.
The petition, with exhibits, affidavits, and other evidence in this court, discloses that petitioner, driving an automobile on the highways in Texas, ran against a named person, an indigent negro woman, who was taken to the *Page 115 
hospital and some time afterwards died; that the hospital bill for said patient was $300; that petitioner gave his note for the said sum and made an assignment of wages of $15 per week, to be applied on note, and that there is due and unpaid on the note $275; that petitioner has failed and refused to make any further payments, and was thereupon indicted for murder.
Upon a consideration of all the evidence, we are satisfied the indictment resulted from the failure of petitioner to pay this hospital bill, and for that reason the prosecution is not in good faith. Ex parte Owens, 34 Okla. Cr. 128, 245 P. 68. The writ of habeas corpus should be awarded, and the petitioner discharged.
It is so ordered.
DAVENPORT and CHAPPELL, JJ., concur.